The defendants were convicted of the crime of the possession of a still, and on the fifth day of December, 1925, the defendants John Andrews and Lester Dixon were sentenced to pay a fine of $500, and Henry Johnson was sentenced to pay a fine of $250, and each defendant was sentenced to imprisonment in the county jail for a period of thirty days.
It appears that at a later date a nunc pro tunc order was made by the presiding judge as of the fifth day of December, allowing the defendants until ten days after the settlement of a proposed bill of exceptions within which to file their transcript in this court. It further appears that on the said fifth day of December, the defendants filed their bond for stay of proceedings upon appeal after which nothing appears to have been done except the order extending the time for filing their bill of exceptions as aforesaid.
A motion is made to affirm the judgment on the ground that no steps have been taken to perfect the appeal. The plaintiff brings up a transcript of all the proceedings whereby it appears that no notice of appeal has ever been served upon the district attorney or the clerk, and that the time has elapsed for serving such notice. The judgment of the Circuit Court is therefore affirmed and the Circuit Court will be directed to carry out the same.
AFFIRMED. REHEARING DENIED. *Page 66